PER CURIAM.
Certification denied. This court has exclusive original jurisdiction, upon the recommendation of the Judiciary Commission, to censure a judge, to suspend or remove a judge from office, or to retire a judge involuntarily.
The present matter is an action objecting to the candidacy of a judicial candidate, which was properly filed in the district court, and the judgment of the district court declaring a candidate ineligible, based on eligibility requirements of either a statute or a Supreme Court rule, is properly reviewed through the normal appellate process.